Citation Nr: 0429445	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  01-09 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to home loan benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served in the Army National Guard.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal of 
a determination by the Department of Veterans Affairs (VA) 
Eligibility Center in Winston-Salem, North Carolina.


REMAND

According to the Statement of the Case, the appellant's claim 
was denied in a decision dated November 16, 2000; however, 
the decision denying the appellant's claim is not of record.  
In addition, the Statement of the Case indicates that the 
appellant served in the Army National Guard from April 3, 
1980, to October 18, 1986; however, the report of separation 
and record of service contained in the claims folder pertains 
to service from April 1981 to October 1986.  

The Board also notes that the appellant was scheduled for a 
video conference hearing before a Veterans Law Judge in May 
2003.  Prior to the date of the hearing, he requested that 
the hearing be postponed.  The Board thereafter granted his 
motion to have his hearing rescheduled for a later date.  In 
October 2004, the Board received notice that the appellant 
desires to be scheduled for a hearing in early 2005 and that 
his representative requires the claims folder to prepare for 
the hearing.

In light of these circumstances, the case is REMANDED to the 
VA Eligibility Center (via the Appeals Management Center in 
Washington, D.C.) for the following actions: 

1.  The November 2000 decision on appeal 
and the documentation of the appellant's 
service prior to April 1981 referenced in 
the Statement of the Case should be 
associated with the claims folder.

2.  Thereafter, the appellant should be 
scheduled for a videoconference hearing 
and his representative should be afforded 
an appropriate opportunity to review the 
claims folder prior to the date of the 
hearing.


(CONTINUED ON NEXT PAGE)



The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
VA, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




